DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Species 4, Figure 4 in the reply filed on 1/14/2021 is acknowledged.  The traversal is on the ground(s) that Species 4, Figure 4 should be examined with Figure 3.  This is found persuasive and claims 1-20 will be examined herewith.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 9-12, 14 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh et al. [EPO 0725407 A1.]
Regarding claims 1, 3, 9, 11-12, 14, and 17 Hsieh et al. discloses an integrated transformer [figure 7] comprising:
- an integrated circuit substrate;
- a magnetic core structure [figure 7]; and
- interwound first and second windings [AA’, BB’], wherein the magnetic core structure passing through a center of the first winding to induce magnetic flux in a first direction.
Hsieh et al. discloses the instant claimed invention except for the specific of the magnetic core structure.
Hsieh et al. discloses, in other embodiment, a magnetic device [Figure 4] comprising:
- an integrated circuit substrate having at least one winding [70] formed thereon; and
- a magnetic core structure formed of a plurality of separated magnetic core bars with gaps [or spaces] between them, wherein the magnetic core bars passing through a center of the at least one winding.  Hsieh et al. further discloses a dielectric material [30] in the gaps.

Regarding claims 4 and 19, Hsieh et al. further discloses the plurality of separated magnetic core bars are parallel to each other.
Regarding claim 6, Hsieh et al. further discloses the plurality of separated magnetic core bars pass through a center of the second winding [Figures 4 and 7.]
Regarding claims 2, 10 and 18, Hsieh et al. discloses the plurality of separated magnetic core bars are separated by a plurality of voids [gaps, spaces or dielectric material], this configuration could alter a shape anisotropy of the plurality of separated magnetic bars.
Claims 5, 7-8, 13, 15-16 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsieh et al. in view of Wang et al. [Embedded Integrated Inductors with a single layer magnetic core.]
Hsieh et al. discloses the instant claimed invention except for the specific of the magnetic core structure.
Wang et al. discloses an integrated magnetic device [page 17] comprising:
- a magnetic core structure having first and second magnetic cores being separate from each other [“Series” design on page 17];	- a coil structure including first and second coils wound around the first and second magnet cores.
It would have been obvious at the time the invention was made to use the magnetic core structure’s arrangement of Wang et al. in Hsieh et al. [Figures 4 and 7] for the purpose of improving magnetic field/flux and/or magnetic permeability.

Regarding claims 5 and 15, the structure Hsieh et al. [Figures 4 and 7] in view of Wang would exhibit or produce magnetic flux aligned with a hard axis of the plurality of separated magnetic core bars.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837